Order entered September 10, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01545-CV

                   BROYHILL FURNITURE INDUSTRIES, Appellant

                                            V.

                  RANDY MURPHY AND DAVE SHAFFER, Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 08-13276

                                         ORDER
                          Before Justices Francis, Lang, and Evans

       The August 30, 2013 motion of appellees Randy Murphy and Dave Shaffer d/b/a

Southwest Furniture Brokers to expedite issuance of the mandate is DENIED.




                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE